TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00915-CV



                              Mohammad Q Mahmood, Appellant

                                                  v.

        Inamur Rahman, Sabiha Rahman, John Ward, and Susan Ward, Appellees


        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      NO. 16-0124-CPSC1, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mohammad Q Mahmood, acting pro se, filed three notices of appeal in

December 2019, purporting to appeal from a protective order entered by a court in Illinois, a

judgment signed in March 2018, and a judgment or order that was signed on December 9, 2019.

               On January 17, 2020, the Clerk of this Court advised appellant that it appears that

this Court lacks jurisdiction over this matter because: (i) a protective order entered by a court in

Illinois is outside this Court’s district boundaries, see Tex. Gov’t Code §§ 22.201(d) (listing

counties that compose Third Court of Appeals District), .220 (stating that court of appeals has

appellate jurisdiction of civil cases within district); (ii) the notice of appeal purporting to appeal

from a judgment that was signed in March 2018 was untimely, see Tex. R. App. P. 26.1 (stating

deadlines for filing notice of appeal in civil cases); and (iii) the clerk’s record does not contain a

judgment or order that was signed on December 9, 2019, see Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001) (explaining that “general rule, with a few mostly statutory

exceptions, is that an appeal may be taken only from a final judgment”); McKinnon v. Wallin,

No. 03-18-00612-CV, 2019 Tex. App. LEXIS 552, at *4 (Tex. App.—Austin Jan. 30, 2019, no

pet.) (mem. op.) (dismissing appeal because appellant failed to identify final judgment or

appealable order that would support court’s jurisdiction). The Clerk requested that appellant file

a response by January 27, 2020, explaining how this Court may exercise jurisdiction over this

appeal and advised him that the failure to do so would result in the dismissal of this appeal. See

Tex. R. App. P. 42.3(a).

               To date, appellant has not responded to this Court’s letter, and no supplemental

clerk’s record has been filed that contains a final judgment or other appealable order to support

this Court’s jurisdiction. Because appellant has failed to demonstrate this Court’s jurisdiction

over this appeal, we dismiss it for want of jurisdiction. See id.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 5, 2020




                                                  2